        Case 2:20-cv-00928-EEF-JVM Document 102 Filed 06/16/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


TERRI LEWIS STEVENS, AND JENNIFER AND CRAIG                                   CIVIL ACTION
RIVERA

VERSUS                                                                        NO. 20-928

THE ST. TAMMANY PARISH GOVERNMENT AND THE                                     SECTION “L” (1)
STATE OF LOUISIANA THROUGH ITS LOUISIANA
DEPARTMENT OF ENVIRONMENTAL QUALITY


                                                  ORDER

         Revising this Court’s Order entered on May 18, 2020, R. Doc. 83;

         IT IS ORDERED that oral argument on Defendant St. Tammany Parish Government’s

Motion to Dismiss and Defendant Louisiana Department of Environmental Quality’s Motion to

Dismiss, R. Docs. 65, 66, take place via telephone due to ongoing concerns with the COVID-19

pandemic. The oral argument remains scheduled for Tuesday, June 23, 2020 at 9:00 a.m.

         IT IS FURTHER ORDERED that the parties use the following dial in information to

participate. Parties are expected to be on the line at least five minutes prior to the scheduled start

time.

         Dial-in: (877) 336-1839

         Access Code: 4227405


         New Orleans, Louisiana, this 15th day of June, 2020.



                                                          _________________________________
                                                          ELDON E. FALLON
                                                          U.S. DISTRICT COURT JUDGE
